                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION

ROLAND DIGITAL MEDIA, INC.,                    )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       No.: 2:17-cv-00069
                                               )       Chief Judge Crenshaw
CITY OF LIVINGSTON,                            )
                                               )
                                               )
               Defendant.                      )

                                  MEMORANDUM OPINION

       In this action that was removed from the Chancery Court for Overton County, Tennessee,

Roland Digital Media, Inc. (“Roland”) challenges the denial of its applications to erect billboards

in the City of Livingston, Tennessee (“the City”). Pending before the Court are Cross-Motions for

Summary Judgment (Doc. Nos. 22, 23) that have been fully briefed by the parties (Doc. Nos. 22-1,

25, 27, 29). For the reasons that follow, Roland’s Motion will be denied, while the City’s Motion

will be granted to the extent it argues Roland’s claims fail as a matter of law.

                                     I. Factual Background

       Only a few facts are provided by the parties in the initial submissions, and that is all that is

necessary to place the arguments in context. Those fact are as follows:

       Roland is a small business operating in the Upper Cumberland region of Tennessee. It is

primarily engaged in the creation, maintenance, and marketing of outdoor signage.

       At some point in 2016, Roland entered into a lease with Ruth Hill for the purpose of erecting

a billboard on her property located at 106 West Seventh Street in Livingston, and thereafter applied

for a permit to erect the billboard. The applications indicated that it was for an “off-premise sign”

that would be “single faced” and 11' x 24'. (Doc. No. 22-2 at 5). A handwritten notation at the
bottom of the application stated: “The application is denied or rejected due to the fact that the size

[is] more than 9 square feet for an off premises sign.” (Id.). On December 12, 2016, the City’s

Department of Codes Administration issued a “Stop Work Order” that stated “the Livingston

Municipal Zoning Ordinance does not allow billboard or other off premise signs of greater than 9

square feet. 11-203.9.1(n).” (Doc. No. 22-2 at 6).

        Shortly before filing suit in state court, Roland filed three other applications indicating that

it intended to erect billboards within city limits on property owned by (1) Freeman Lee Crowder III

located at 919 West First Street, and also 5490 Bradford Hicks Drive; and (2) David Garret located

at 901 Lee Drive. For each of these three properties, Roland intended to erect a “double faced”

billboard measuring 10'6" x 24'. (Doc. No. 22-2 at 7-9). Those permits were not approved and

apparently remain pending while this case runs its course.

        Under the zoning ordinance, off-premises signs are defined as “a sign which directs attention

to a business or service to be or being conducted, sold, rented, or otherwise offered for disposition

elsewhere than on the premises.” Ordinance ¶ 11-202.43. As for the size of off-premises signs, the

Ordinance provides:

        Off-premises signs for commercial and industrial business are permitted. One (1)
        off-premises shall be permitted and said sign shall be located on private property
        with the property owner’s consent in writing with a limit of one (1) off-premise sign
        per tax parcel. Signs are not to exceed the size of nine (9) square feet. Signs may be
        installed on city right of way and ten (10) feet from corner of a street intersection.
        All signs must be registered at Livingston City Hall with the Codes Inspector, at no
        cost or have a date on the sign in plain view when set out.

Id. § 11-203.9.1(n).1 Elsewhere, the Ordinance provides for signs permitted in all commercial and

        1
          During the pendency of the Roland’s permit applications, this section of the ordinance was changed
to remove a restriction that off-premises signs had to relate to a business or entity within the City’s corporate
limits. (Doc. No. 23-3 at 1). Ultimately, this change has no bearing on the resolution of the issues in this
case.

                                                       2
industrial districts as follows:

        11-203.9.3 Signs Permitted in all C and I Districts

        (a) The size of wall sign(s) cannot exceed 15% of total size of front wall, based on
        height and width of whole wall, on which the sign is located, with no maximum size
        wall sign.

        (b) If several businesses are located in a “strip center”, the wall sign for each
        business cannot exceed 15% of the portion of the wall which forms the front of that
        business.

        (c) If a business wants to put a wall sign on both front and side walls, the combined
        total of signs cannot exceed 20% of the size of front wall.

        (d) The maximum size for ground sign(s) is 120 sq.ft.

Id. § 11-203.9.3.

        Each of Roland’s permit applications was for an off-premise sign, and each sought to erect

a sign that was in excess of 250 square feet – many multiples of the size permitted for off-premise

signs, and more than twice the size of all other ground signs permitted under the Ordinance. Indeed,

at a hearing before the Board of Zoning Appeals on June 26, 2017, Roland’s President, David

Roland, stated that his proposed signs were “you know, it’s basically as close as Overton County

will ever have to a TV screen right there on that corner” and it is “basically . . . a giant TV screen.”

(Doc. No. 23-4, at 3; 23-5 at 1).

                                      II. Standard of Review

        The standards governing summary judgment have been restated on countless occasions and

are well known. It suffices to note: (1) summary judgment is only appropriate where there is no

genuine issue as to any material fact and the movant is entitled to judgment as a matter of law, Fed.

R. Civ. P. 56(a); (2) the facts and inferences must be construed in favor of the nonmoving party, Van

Gorder v. Grand Trunk W. R.R., Inc., 509 F.3d 265, 268 (6th Cir. 2007); (3) the Court does not

                                                   3
weigh the evidence, or judge the credibility of witnesses when ruling on the motion, Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249 (1986); and (4) the mere existence of a scintilla of evidence

in support of the nonmoving party’s position is insufficient to survive summary judgment, Rodgers

v. Banks, 344 F.3d 587, 595 (6th Cir. 2003). Furthermore, “[t]he standard of review for

cross-motions for summary judgment does not differ from the standard applied when a motion is

filed by only one party to the litigation.” Ferro Corp. v. Cookson Grp., PLC, 585 F.3d 946, 949 (6th

Cir. 2009).

                                       III. Application of Law

        Roland seeks summary judgment on the grounds that the Ordinance (1) impermissibly favors

commercial speech over non-commercial speech; (2) contains impermissible content-based

restrictions on speech; and (3) violates the First Amendment to the United States Constitution by

totalling banning Roland’s signs. The City seeks summary judgment on the grounds that Roland

has not been treated any differently than any similarly-situated entity or individual, and Roland’s

proposed signs were rejected because they far exceeded the size permitted by the Ordinance.

Because the motions overlap and are intertwined, the Court addresses the arguments in the order

presented by Roland. First, however, the Court considers the issue of standing.

A. Standing

        The only evidence before the Court is that Roland sought to erect off-premises signs that

were indisputably far in excess of those allowed by the Ordinance. This raises the preliminary

question of whether Roland even has standing to bring its claims.2



        2
           In its response brief, Roland does not mention standing even though that issue was raised by the
City in its opening brief.

                                                    4
       Under Article III, this Court is limited to deciding cases or controversies, an element of

which is standing. Ariz. State Legislature v. Ariz. Ind. Redistricting Comm’n, 135 S. Ct. 2652, 2663

(2015). The requirements for standing have been set forth by the Supreme Court as follows:

       First, the plaintiff must have suffered an injury in fact—an invasion of a legally
       protected interest which is (a) concrete and particularized, and (b) actual or
       imminent, not conjectural or hypothetical. Second, there must be a causal connection
       between the injury and the conduct complained of—the injury has to be fairly ...
       trace[able] to the challenged action of the defendant, and not ... th[e] result [of] the
       independent action of some third party not before the court. Third, it must be likely,
       as opposed to merely speculative, that the injury will be redressed by a favorable
       decision.

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992) (internal quotation marks, citations,

and footnote omitted). “In requiring a particular injury, the Court [in Lujan ] meant that ‘the injury

must affect the plaintiff in a personal and individual way.’” Ariz. Christian Sch. Tuition Org. v.

Winn, 563 U.S. 125, 134 (2011) (quoting Lujan, at 560 n. 11, 112 S. Ct. 2130).

       The Sixth Circuit has addressed standing in the context of billboard cases on several

occasions. For present purposes, the following cases are particularly instructive.

       In Midwest Media Properties, L.L.C. v. Symmes Township, 503 F.3d 456, 461 (6th Cir.

2007), Midwest Media, a billboard company, applied nine times for zoning permits to allow it to

display billboards in the greater Cincinnati metropolitan area. Each time, the township denied the

applications because the proposed signs did not meet the sign limits for off-premises signs under the

governing ordinance. After the last denial, the billboard company filed suit “challenging the validity

of the off-premises advertising ban, though not the size and height restrictions.” Id. at 405. In

affirming the district court’s conclusion that the billboard company lacked standing, the Sixth

Circuit wrote:




                                                  5
        The key problem with plaintiffs’ claim is one of redressability. Even if plaintiffs
        could show that the township’s original off-premises advertising ban (or its
        sign-approval process) violated the First Amendment, each of Midwest Media’s nine
        sign applications sought permission to post signs that plainly violated the township’s
        size and height regulations. . . . Yet plaintiffs chose not to challenge the size and
        height requirements in their complaint—perhaps in view of the difficulty of such a
        challenge here. See Prime Media, Inc. v. City of Brentwood, 398 F.3d 814, 818–21
        (6th Cir.2005) (rejecting challenge to sign ordinance’s size and height requirements);
        see also Members of City Council of L.A. v. Taxpayers for Vincent, 466 U.S. 789,
        807, 104 S. Ct. 2118, 80 L. Ed.2d 772 (1984) (rejecting challenge to city’s ban on
        posting signs on public property).

        Having chosen not to challenge the size and height regulations and having filed nine
        applications to post a sign in the township that violated these regulations, plaintiffs
        cannot tenably show that success in challenging other regulations of the sign
        ordinance will redress any injury caused by these regulations. For even in the
        absence of these regulations—even if, consistent with the relief sought in plaintiffs’
        complaint, our court invalidated them—that would not redress plaintiffs' injury
        because the size and height restrictions still would preclude the township from
        approving their sign applications and thus still would preclude plaintiffs from
        erecting each of these signs.

Id. at 461–62.

        Similarly, and relying on Midwest Media, the Sixth Circuit upheld the district court’s

conclusion in International Outdoor, Inc. v. City of Southgate, 556 F. App’x 416, 417 (6th Cir.

2014), that a billboard advertising company lacked standing to object to the denial of its

applications to erect eight billboards, even though it argued that “the city’s blanket ban on billboards

and off-premises signs violated its First and Fourteenth Amendment rights by favoring on-site

commercial speech over off-site noncommercial speech.” Id. This was because, even if the

billboard ban were ruled unconstitutional, the billboard company would still be prevented from

erecting its proposed signs because they would violate the height and sign limitations imposed on

all free-standing signs found in another provision of the ordinance.

        Finally, Prime Media, Inc. v. City of Brentwood, 485 F.3d 343, 345 (6th Cir. 2007) (“Prime


                                                   6
Media II”) involved a challenge to the sign ordinance in Brentwood, Tennessee. In an initial appeal

(discussed in Midwest Media), the Sixth Circuit upheld a challenge to an ordinance that limited the

size of billboards to a face area of 120 square feet and a height of 6 feet, but returned the case to the

district court to consider, in the first instance, the billboard company’s facial challenge to the entire

ordinance and its equal protection challenge to the ordinance, including its “standing to raise them.”

Prime Media, Inc. v. City of Brentwood, 398 F.3d 825 (6th Cir. 2005) (“Prime Media I”). On

remand, the district court found the billboard company lacked standing. In affirming that decision,

the Sixth Circuit observed:

        There is little dispute that the remaining portions of the ordinance have not caused
        and do not imminently threaten any injury to Prime Media. If it had attempted to
        produce a billboard which complied with the height and size requirements, and was
        threatened with rejection or regulation under the other challenged ordinance
        provisions, there would arguably be a cognizable injury in fact. Even if it had
        articulated some plans that it had developed to erect such a sign, but was discouraged
        from doing so because it was destined to lose based on one of the ordinance’s
        substantive provisions (i.e. other than the so-called permitting provision), Prime
        Media might have a claim of an imminent, threatened injury. However the record
        bears no evidence of such a development. As a result, Prime Media has not been
        subject to or affected by the other ordinance provisions challenged in its remaining
        claims.

Prime Media II, 485 F.3d at 352.

        Much the same can be said about Roland’s complaint. Nowhere does he challenge the size

restrictions imposed by the City. Instead his complaint is grounded on equal protection, including

that the ordinance (1) “discriminates against speakers based upon the content of their speech,” (Doc.

No. 1-1 Complaint ¶ 12); and (2) creates “a de facto enforcement regime in which business located

within the city limits . . . are allowed to engage in protected speech while business located

elsewhere are not allowed to engage in protected speech.” (Id. ¶ 14). Roland also claims that “the

law regarding Livingston’s illegal policy, custom, practice, rule and ordinance is well settled,” and

                                                   7
cites the Supreme Court’s decision in Reed v. Town of Gilbert, 135 S.Ct. 2218 (2015) for that

proposition. (Id. ¶ 15).

        The Court recognizes that Reed was decided after Midwest Media, Int’l Outdoor, and Prime

Media, and that Reed has been characterized as “announc[ing] a sea change in the traditional test

for content neutrality under the First Amendment.” Wollschlaeger v. Governor, Fla., 848 F.3d 1293,

1332–33 (11th Cir. 2017) (Tjoflat, J., concurring); see also, Free Speech Coal., Inc. v. Attorney Gen.

United States, 825 F.3d 149, 174 & n.7 (3d Cir. 2016) (stating that “the Supreme Court complicated

matters when it issued its opinion in Reed,” and collecting cases for the proposition that “[o]ur sister

circuits have also noted that Reed represents a drastic change in First Amendment jurisprudence”).

However Reed did not involve standing, and, while Roland claims Reed to be “controlling law,”

(Doc. No. 29 at 3), the Court finds that it is not for the reasons expressed later in this opinion.

        Because Roland does not directly challenge the size restrictions imposed by the City, Roland

likely lacks standing to pursue its challenges under prevailing Sixth Circuit law. Assuming that it

does, Roland’s claims fail as a matter of law.

B. Commercial v. Non-Commercial Speech

        Substantively, Roland begins with the curious argument3 that, under the Ordinance, “signage

for commercial and industrial business are given special treatment to the exclusion of all other types

of signage, and that “this amount to a preference for commercial speech over non-commercial

speech.” (Doc. No. 22-1 at 4). This is simply incorrect.



        3
           The Court views this as a curious argument given that Roland is indisputably in the business of
erecting billboards for profit, and specifically sought to erect off-premises signs that are defined in the
Ordinance as being directed towards promoting other businesses. If commercial speech were truly given
preferential treatment by the City, it would inure to Roland’s benefit and Roland could not claim harm based
upon disparate application of the law.

                                                     8
       Properly read, the Ordinance gives a general grant of permission to erect signs, but places

restrictions on-off premise signs that promote other businesses. This is hardly unheard-of, and

Roland’s reliance on Metromedia, Inc. v. City of San Diego, 453 U.S. 490 (1981) for the proposition

that “[t]he Ordinance impermissibly favors commercial speech and disfavors non-commercial

speech” (Doc. No. 22-1 at 6) is misplaced.

       Metromedia, which invalidated a San Diego ordinance that banned virtually all

noncommercial billboards, has been characterized as “fractured,” Van Wagner Boston, LLC v.

Davey, 770 F.3d 33, 41 (1st Cir. 2014), if not “badly splintered,” Rappa v. New Castle Cty., 18 F.3d

1043, 1047 (3d Cir. 1994), and of “dubious precedential value,” Tanner Advert. Grp., L.L.C. v.

Fayette Cty., 451 F.3d 777, 794 (11th Cir. 2006). There were five separate opinions, and “the

Supreme Court has ever explicitly adopted or rejected the reasoning of any of the Metromedia

opinions.” Solantic v. City of Neptune Beach, , 410 F.3d 1250, 1262 n.10 (11th Cir. 2005).

       Justice White, writing for the plurality, found the ordinance constitutional insofar as it

restricted commercial advertising to on-site advertising. The problem was, however, that “[t]here

[was] no similar exception for noncommercial speech.” Metromedia, 453 U.S. at 513. That is,

“[t]he use of onsite billboards to carry commercial messages related to the commercial use of the

premises [was] freely permitted, but the use of otherwise identical billboards to carry

non-commercial messages [was] generally prohibited.” Id. This was problematic under the First

Amendment because, “[i]nsofar as the city tolerates billboards at all, it cannot choose to limit their

content to commercial messages; the city may not conclude that the communication of commercial

information concerning goods and services connected with a particular site is of greater value than

the communication of noncommercial messages.” Id. Where, as here, however, an onsite exception


                                                  9
applies to both commercial and non-commercial speech, an ordinance does “not favor commercial

over non-commercial speech within the same category of speech” and renders Metromedia’s

plurality opinion inapplicable. Rappa, 18 F.3d at 1056; see also, Ackerley Commc’ns of Mass., Inc.

v. City of Cambridge, 88 F.3d 33, 37 n.8 (1st Cir. 1996) (stating that, under Metromedia, “a city

lawfully may exempt signs bearing onsite commercial messages without also exempting those

bearing offsite commercial messages”).

       The rationale for drawing a distinction between onsite and offsite advertising of a business

is straightforward: “A landowner or commercial enterprise has much more significant interest in

identifying or advertising its own business or products than in advertising the products of others.

Thus, a governmental entity may restrict the landowner’s interest in advertising the products of

others in the interests of aesthetics and safety, while leaving the landowner’s interest in advertising

its own business intact.” Messer v. City of Douglasville, 975 F.2d 1505, 1508–09 (11th Cir. 1992).

As the Sixth Circuit observed post-Metromedia:

       [T]he on-premises/off-premises distinction does not constitute an impermissible
       regulation of content just because the determination of whether a sign is permitted
       at a given location is a function of the sign’s message. Kentucky, by allowing
       persons who own or lease property, to have a sign, subject to size and space
       restrictions, advertising an activity conducted on the property is not favoring one
       message over another. The state has simply recognized that the right to advertise an
       activity conducted on-site is inherent in the ownership or lease of the property.

Wheeler v. Comm’r of Highways, Com., Ky., 822 F.2d 586, 591 (6th Cir. 1987); see also, Ackerley

Commc’ns of Mass., Inc. v. City of Somerville, 878 F.2d 513, 517 (1st Cir. 1989) (“In effect,

Metromedia set up a hierarchy of values for those signs: an offsite commercial message may be

deemed less important than the interest underlying the ordinance (aesthetics or safety) which, in

turn, may be deemed less important than an onsite commercial message.”)


                                                  10
       The Livingston Ordinance draws a distinction between onsite and offsite signs, but does not

contain the content-based infirmities addressed in Metromedia. As the City points out, the ordinance

does not prohibit signs expressing a viewpoint, and one can erect a sign that says “Trump is

Horrible,” or “Trump is Great.” (Doc. No. 27 at 5). It also allows for commercial signs, such as

“Trump’s Golf Course,” but limits the size of such a sign depending upon whether it is actually

sitting on the golf course, or elsewhere. (Id. At 6). The fact that commercial signs can only be

placed in certain locations does not amount to a content-based restriction, or the favoring of

commercial over noncommercial speech as Roland argues.

       A similar, but more restrictive sign ordinance than the one presented here was upheld by the

Eleventh Circuit in Coral Springs Street Systems., Inc. v. City of Sunrise, 371 F.3d 1320 (11th Cir.

2004). There, the City of Sunrise, Florida enacted a sign code that prohibited “off-premises

commercial signs or billboards,” that was later amended to prohibit offsite signs “specifically

defined as being ‘[a]ny sign advertising a commercial establishment, activity, product, service or

entertainment, which is sold, produced, manufactured, available or furnished at a place other than

on the property on which the sign is located.’” Id. at 1343 (internal citation omitted). There, like

here, a billboard company “suggest[ed] that these provisions somehow discriminate[d] against

noncommercial speech, even though the restrictions appl[ied] only to commercial speech.” Id.

Relying heavily on Metromedia, the Eleventh Circuit rejected the argument, writing:

       In Metromedia . . . , the Supreme Court struck down certain aspects of a city’s
       billboard ordinance favoring commercial over noncommercial speech and certain
       kinds of noncommercial speech over others, but also permitted cities to distinguish
       reasonably between onsite and offsite commercial advertising:

               [W]hether onsite advertising is permitted or not, the prohibition of
               offsite advertising is directly related to the stated objectives of traffic
               safety and esthetics. This is not altered by the fact that the ordinance

                                                   11
               is underinclusive because it permits onsite advertising. Second, the
               city may believe that offsite advertising, with its periodically
               changing content, presents a more acute problem than does onsite
               advertising. Third, San Diego has obviously chosen to value one
               kind of commercial speech—onsite advertising—more than another
               kind of commercial speech—offsite advertising.

       . . . These words are exactly on point in this case, where the City’s suspect provision
       distinguishes between on-site commercial and off-site commercial advertising, but
       makes no reference to noncommercial speech.

Coral Springs St. Sys., 371 F.3d at 1343–44 (internal citation omitted).

       Commercial signs can be restricted in size because “[s]ign height and size restrictions

promote substantial municipal interests in aesthetics and traffic safety.” Prime Media, Inc. v. City

of Franklin, 181 F. App’x 536, 539 (6th Cir. 2006) (“Prime Media/Franklin”). For example, and

as already noted, in the City of Brentwood case signs were restricted to 120 square feet (60 square

feet per side), while in the amended ordinance in the City of Franklin case limited free standing

signs to no more than 6 feet in height and 32 square feet per side. Here, of course, the size of off-

premises signs is more restricted (although the 250' feet sign Roland intended would not be

permitted in Brentwood or Franklin), but there is nothing in the record to suggest that the City

somehow favors commercial over noncommercial speech. Nor is the City required to undertake a

“stringent duty of calibration,” so long as the “dimensional restrictions have ameliorated the

problems the government sought to address[.]” Prime Media I, 398 F.3d at 823. To ask the City to

justify a size restriction . . . would impose great costs on local governments and at any rate would

do little to improve [a court’s] ability to review the law-because any further explanation assuredly

would contain the kind of aesthetic and subjective judgment that judges are not well-equipped to

second guess. “ Id. at 823-34.




                                                 12
C. Content-Based Restriction

        Roland next argues that, because the Ordinance allows for certain off-premise signs if the

sign represents a business or entity within the City but does not allow such a sign if it advertises a

business elsewhere (such as Cookeville), the Ordinance is unlawful because it imposes a content-

based restriction. However, as the City points out in its own Motion for Summary Judgment, “[t]he

Ordinance [§ 11-203.9(n)] was amended to remove the restriction that an off-premise sign relate

only to a business or entity within the corporate limits.” (Doc. No. 25 at 16). That change took

effect on December 4, 2017. See Bench Billboard Co. v. City of Cincinnati, 675 F.3d 974, 981 (6th

Cir. 2012) (citation omitted) (“Legislative repeal or amendment of a challenged statute while a case

is pending on appeal usually eliminates this requisite case-or-controversy because a statute must be

analyzed by the . . . court in its present form.”). And, there is nothing before the Court to suggest

that the City will revert to the old Ordinance. See, id. (stating that where there was “no threat to re-

enact the ordinance, claims based upon the prior ordinance were moot).

        Roland insists that, notwithstanding the change, “§ 11-203.9.1 contains a veritable

hodgepodge of allowances and restrictions on various types of signs,” and “includes content-based

distinctions and disparate treatment for numerous types of signs, both commercial and

non-commercial.”      (Doc. No. 29 at 5). Roland goes on to argue:

        Some of these include temporary signs pertaining to campaigns, § 11-203.9.1(c);
        directional signs for real estate, § 11-203.9.1(o); auction signs, § 11-203.9.1(p); and
        yard/garage sale signs, §e 11-203.9.1(q). In contrast, some signs such as those
        related to “political, civic, philanthropic, educational, or religious organizations”
        appear to face no restrictions at all and have the favor of city officials.
        §11-203-9.1(b).

(Id.). As such, Roland maintains that “[t]he case at bar should be governed by Reed.” (Id. at 6).

        Roland sought to erect off-premises commercial signs and he is not in a position to argue


                                                  13
about allegedly discriminatory treatment regarding auction signs, real estate signs, political signs,

or anything else. As the Sixth Circuit stated in Prime Media II, “standing with regard to the size

and height requirements does not magically carry over to allow it to litigate other independent

provisions of the ordinance without a separate showing of an actual injury under those provisions.”

485 F.3d at 350.

        Nor does Reed support Roland’s position. That case involved the Town of Gilbert,

Arizona’s sign code that prohibited the display of outdoor signs anywhere without a permit, but

exempted 23 categories of signs. Three of those categories were at issue, and the treatment given

each was different.

        “Ideological signs,” treated most favorably, were allowed to be up to 20 square feet and

placed in all districts without time restrictions. “Political signs,” treated less favorably, were

allowed to be up to 16 square feet on residential property and up to 32 square feet on nonresidential

property, but were governed by time limitations in relation to primary and general elections. Treated

the least favorably were “temporary directional signs,” that were subject to strict geographical limits,

not allowed to be larger than 6 square feet, and could be posted no more than 12 hours before, or 1

hour after, an event.

         In Reed, the Supreme Court began by reiterating what it said in Police Department of

Chicago v. Mosley, 408 U.S. 92, 95 (1972): under the First Amendment (applicable to the states via

the Fourteenth Amendment) a municipal government vested with state authority “has no power to

restrict expression because of its message, its ideas, its subject matter, or its content.” The Court

found that Gilbert’s sign code was “content based on its face,” because whether the restrictions

applied to any given sign depended “entirely on the communicative content of the sign.” Reed, 135


                                                  14
S. Ct. at 2227. “A law that is content based on its face is subject to strict scrutiny regardless of the

government’s benign motive, content-neutral justification, or lack of ‘animus toward the ideas

contained’ in the regulated speech.” Id. (quoting Cincinnati v. Discovery Network, Inc., 507 U.S.

410, 429 (1993)). Strict scrutiny “‘requires the Government to prove that the restriction furthers a

compelling interest and is narrowly tailored to achieve that interest,’” Arizona Free Enterprise

Club’s Freedom Club PAC v. Bennett, 131 S.Ct. 2806, 2817 (2011), and the Town of Gilbert made

no such showing.

        The Supreme Court in Reed may have “amplified its commitment against content-based

laws” as Roland argues (Doc. No. 22-1 at 7), but it did not endeavor to enact a wholescale change

in the general regulation of billboards. As Justice Alito pointed out in his concurring opinion,

“[p]roperly understood, today’s decision will not prevent cities from regulating signs in a way that

fully protects public safety and serves legitimate esthetic objectives,” nor does it mean that

“municipalities are powerless to enact and enforce reasonable sign regulations.” Reed, 135 S. Ct.

at 2233–34. While he did “not attempt to provide anything like a comprehensive list,” Justice Alito

listed a “number of rules that would not be content based,” including:

        Rules regulating the size of signs. These rules may distinguish among signs based
        on any content-neutral criteria, including any relevant criteria listed below.

        Rules regulating the locations in which signs may be placed. These rules may
        distinguish between free-standing signs and those attached to buildings.

                        *                       *                       *

        Rules distinguishing between signs with fixed messages and electronic signs with
        messages that change.

                        *                       *                       *

        Rules distinguishing between on-premises and off-premises signs.

                                                    15
Id. at 2233.

        It is true, as Roland argues, that Justice Alito’s concurring opinion is not controlling law.

However, post-Reed, “requiring business signs to direct attention to the ‘primary business . . .

conducted on the premises’” was deemed to be a valid content-based restriction by the Ninth Circuit

in Contest Promotions, LLC v. San Francisco, 704 F. App’x 665, 667 (9th Cir. 2017). Furthermore,

“Reed did not relate to commercial speech, or mandatory disclosures as a part of commercial speech,

and therefore did not have occasion to consider those doctrines.” Nationwide Biweekly Admin., Inc.

v. Owen, 873 F.3d 716, 732 (9th Cir. 2017). To view it as doing so, and “to find a new First

Amendment principle between the lines of Reed, is like trying “to find a black cat in a dark room,

especially if there is no cat.” Id. In short, while “[f]ew courts have had occasion to address it post-

Reed, . . . the majority of courts that have considered the question have held that the holding in

Reed is limited to noncommercial sign regulations and does not alter or otherwise affect precedent

relating to municipal regulations of commercial signs.” Geft Outdoor LLC v. Consl. Cty. of

Indianapolis and Marion Cnty., 187 F. Supp. 3d 1002 (S.D. Ind. 2016) (citations omitted).4

        “The principal inquiry in determining content neutrality, in speech cases generally and in

time, place, or manner cases in particular, is whether the government has adopted a regulation of

speech because of disagreement with the message it conveys.” Ward v. Rock Against Racism, 491



        4
           In a Supplemental Affidavit filed in response to the City’s Motion for Summary Judgment, Roland
claims that its signs would not be limited to commercial advertisements. Instead, they would also include
“political advertisements, news announcements, community bulletin board messages , and the dissemination
of emergency information,” along with “the dissemination of political messages representative of political
ideas personnally held” by David Roland.” (Doc. No. 31, Roland Supp. Aff. ¶ 7). There is no indication of
the percentage of space or time that would be devoted to non-commercial messages, however, and there is
no dispute that Roland is in the business of making money off of its billboards through commercial
advertising. In any event, this action is based upon Roland’s attempt to erect “off-premises signs” that, by
definition, advertise businesses or services at a location other than where the sign is placed.

                                                    16
U.S. 781, 791 (1989). There is nothing in the record to suggest nefarious reasons for the City’s

denial of Roland’s request to erect what it admitted to be a billboard that would serve as a “gigantic

TV screen.” To the contrary, his request was denied because the Ordinance was intended to serve

the dual purpose of preserving the aesthetic appearance of the city, and to reduce driver distraction.5

D. Total Ban

        Roland also argues that “the net effect of the Ordinance is a complete and total ban on

signage speech” and, as applied to it, “amounts to a total ban on signage speech at all.” (Doc. No.

22-1 at 10). Given the realities and Sixth Circuit precedent, this argument requires little discussion.

        As a preliminary matter, there is no ban on signage. While Roland wants to display

commercial ads on what are effectively jumbo-sized television screens, alternatives exist and he

cannot legitimately claim that he is allowed to place those signs anywhere he desires. As the Sixth

Circuit has explained,

        an alternative is not inadequate simply because the speaker must change its tactics.
        If this were so, then a speaker could limit the adequacy of alternatives by choosing
        its method of communication and limiting its tactics to a specific form of
        communication. Such a rule would largely deprive the government of the ability to
        enact reasonable time, place, and manner restrictions.

Contributor v. City of Brentwood, 726 F.3d 861, 866 (6th Cir. 2013).

        Moreover, while Roland wants to place the signs on specified lots for which his has



        5
           To support its position that these are the aims of the Ordinance, the City relies upon the affidavit
of Darius Simms, its Codes Inspector. In response, Roland argues that Simms is not in a position to
effectively state the City Council’s intent in enacting the Ordinance. However, as the Supreme Court
recognized in Metromedia, “the accumulated, common-sense judgments of local lawmakers and of the many
reviewing courts [is] that billboards are real and substantial hazards to traffic safety,” and “[i]t is not
speculative to recognize that billboards by their very nature, wherever located and however constructed, can
be perceived as an “esthetic harm.’” Metromedia, 453 U.S. at 509-10; see also, Contest Promotions, 704 F.
App’x at 668 (stating that “it is well established that Defendant’s interests in safety and aesthetics are
substantial”).

                                                      17
contracted with homeowners, “alternative channels of communication need not be available at every

location, or at the most desirable location, within a city.” Prime Media/Franklin, 181 F. App’x at

541. Thus, for example, the City of Franklin could limit the size of signs, even though the billboard

operator’s targeted audience was those who drove the I-65 corridor. This was so because those

drivers could “obviously be reached through a variety of means when they are not on the interstate.”

Id. That is, “local residents and travelers who stop in the city can be reached through newspapers,

radio, television, [or] smaller signs off the I–65 corridor,” while “[t]ravelers who do not stop in the

city can be reached through radio, regional or national newspapers and television, and billboards

located outside the city.” Indeed, because of “the many alternative means of expression left open

by the city’s height and size restrictions” it did not matter “whether conforming signs c[ould] be read

from I–65 at normal highway speeds.” Id. at 541.

       Likewise here, signs are permitted in Livingston, albeit of a size smaller than Roland wants

for commercial off-premises signs. There are other means to advertise to City residents, and it is

incumbent on Roland to make some showing that these alternatives are inadequate. Contributor, 726

F.3d at 866-67. Roland has made no such showing.

E. Motion to Supplement

       After the briefing had been completed on the Cross-Motions for Summary Judgment, Roland

filed a Motion for Leave of the Court to File a Supplement to Plaintiff’s Motion for Summary

Judgment. (Doc. No. 32). In it, Roland brought to the Court’s attention that (1) a digital billboard

had recently been erected within the corporate limits of the City of Livingston; (2) City Mayor

Curtis Hayes attended a ribbon-cutting ceremony for the new billboard; (3) City Alderman Chris

Speck advertised on the new billboard in relation to his family business; and (4) the Chamber of


                                                  18
Commerce lauded the construction of the billboard by issuing the following press release:

       Placed along Highway 111, the most traveled road through the city, the digital
       display produces the maximum number of impressions to its audience. Because the
       screen is electronic, advertisers have the ability to change their advertising message
       daily, weekly, hourly, or even in real time. More custom options will allow specific,
       user generated content as well as endless possibilities. Using a dynamic ISPOT,
       where live data and content from website or social media allows message or image
       display in real time. For more information regarding the use of digital advertising,
       contact Lamar Cookeville.

(Doc. No. 32-1 at 1-2). Viewing these developments as a complete about-face, Roland argues that

the City should be judicially estopped from relying on many of the arguments it has made, including

that (1) Roland’s proposed sign is “colossal”; (2) “colossal signs are not permitted by the Livingston

City Code because they are entirely too large”; (3) “[t]he City of Livingston has made a reasoned

judgment that large billboards are not appropriate for the community, because of the aesthetic

damage to the appearance of the community along with the distractions to drivers from such large

signs”; (4) “[f]ree-standing signs of this massive size are not allowed, whether on-premise or

offpremise, commercial or non-commercial”; (5) “[i]t is hard to imagine anything more distracting

to a driver than ‘a giant TV’”; (6) “Plaintiff’s sign application was denied because his proposed

colossal 250 square foot sign did not meet the size restrictions”; (7) “Plaintiff was not permitted to

construct the enormous sign”; and (8) “Plaintiff could never have built the enormous offending sign

for the independent reason that Plaintiff sought a sign too large.” (Id. at 2-3) (internal citations

omitted).

       Based upon Roland’s representations, this Court entered an Order (Doc. No. 33) requiring

the City to respond, and allowing Roland the opportunity to file a reply. After the City filed its

response, Roland chose not to reply, perhaps because this entire issue is a red herring.

       As Roland correctly notes, judicial estoppel “preserves the integrity of the courts by

                                                 19
preventing a party from abusing the judicial process through cynical gamesmanship,” Browning v.

Levy, 283 F.3d 761, 776 (6th Cir. 2003), and by preventing a party from “playing fast and loose with

the courts,” “blowing hot and cold as the occasion demands,” or “having [one’s] cake and eating it

too.” Reynolds v. Comm’rs., 861 F.2d 469, 472 (6th Cir. 1988). The Supreme Court has explained

that invocation of the doctrine is a matter of discretion and “several factors typically inform the

decision whether to apply the doctrine in a particular case.” New Hampshire v. Maine, 532 U.S.

742, 750 (2001). Those factors are:

       First, a party’s later position must be “clearly inconsistent” with its earlier position.
       . . . Second, courts regularly inquire whether the party has succeeded in persuading
       a court to accept that party’s earlier position, so that judicial acceptance of an
       inconsistent position in a later proceeding would create ‘the perception that either the
       first or the second court was misled[.]” . . . Absent success in a prior proceeding, a
       party’s later inconsistent position introduces no ‘risk of inconsistent court
       determinations,’ . . . and thus poses little threat to judicial integrity. . . . A third
       consideration is whether the party seeking to assert an inconsistent position would
       derive an unfair advantage or impose an unfair detriment on the opposing party if not
       estopped.

Id. at 750-51.

       The factors favoring judicial estoppel are not present here. Not only had the Court not ruled

when the matter was brought to its attention and hence the City obtained no unfair advantage, the

City has not been shown to have undertaken a “clearly inconsistent” position in relation to the new

billboard that has been erected.

       As the City has explained (without dispute), the new billboard is on land that was previously

a part of Overland County, which permitted the erection of billboards. That land has since been

annexed by the City and, at the time of annexation, had a billboard on it. Given state law, the City

did not have the authority to deny a request to fix and update the billboard and require a conforming




                                                  20
use.6

        Local governmental units “obtain their power to enact zoning ordinances and otherwise

regulate the use of land by delegation from the state.” Smith Cty. Reg’l Planning Comm'n v.

Hiwassee Vill. Mobile Home Park, LLC, 304 S.W.3d 302, 310 (Tenn. 2010) (citing Edwards v.

Allen, 216 S.W.3d 278, 284 (Tenn. 2007)). That power is not absolute, however, and is subject to

Tennessee’s grandfather clause that serves as “an exception to a restriction that allows all those

already doing something to continue doing it, even if they would be stopped by the new restriction.”

Lamar Tennessee, LLC v. City of Hendersonville, 171 S.W.3d 831, 835–36 (Tenn. Ct. App. 2005)

(citation omitted). In pertinent part, the grandfather clause reads:

        (b)(1) In the event that a zoning change occurs in any land area where such land area
        was not previously covered by any zoning restrictions of any governmental agency
        of this state or its political subdivisions, or where such land area is covered by zoning
        restrictions of a governmental agency of this state or its political subdivisions, and
        such zoning restrictions differ from zoning restrictions imposed after the zoning
        change, then any industrial, commercial or business establishment in operation,
        permitted to operate under zoning regulations or exceptions thereto prior to the
        zoning change shall be allowed to continue in operation and be permitted; provided,
        that no change in the use of the land is undertaken by such industry or business.

        (2) When the use permitted to continue to expand, or to be rebuilt pursuant to any
        subsection of this section is an off-premises sign, such use shall not preclude any
        new or additional conforming use or structure on the property on which the sign
        structure is located or on any adjacent property under the same ownership; provided,
        however, that any such new or additional use or structure does not result in any
        violations of the applicable zoning restrictions other than those nonconformities
        associated with the off-premises sign as allowed under this subdivision (b)(2).

        (c) Industrial, commercial or other business establishments in operation and
        permitted to operate under zoning regulations or exceptions thereto in effect
        immediately preceding a change in zoning shall be allowed to expand operations and
        construct additional facilities which involve an actual continuance and expansion of

        6
          Though not mentioned by Roland, the City claims (and Roland does not deny) that Roland itself
on several occasions has sought to erect nonconforming billboards on property subsequently annexed by the
City of Cookeville.

                                                   21
        the activities of the industry or business which were permitted and being conducted
        prior to the change in zoning; provided, that there is a reasonable amount of space
        for such expansion on the property owned by such industry or business situated
        within the area which is affected by the change in zoning, so as to avoid nuisances
        to adjoining landowners. No building permit or like permission for construction or
        landscaping shall be denied to an industry or business seeking to expand and
        continue activities conducted by that industry or business which were permitted prior
        to the change in zoning; provided, that there is a reasonable amount of space for such
        expansion on the property owned by such industry or business situated within the
        area which is affected by the change in zoning, so as to avoid nuisances to adjoining
        landowners.

Tenn. Code Ann. § 13-7-208 (b) & (c).

        Tennessee’s grandfather clause applies to billboards, and billboards can be an a “business”

and “establishment” within the meaning of the statute. Outdoor W. of Tennessee, Inc. v. Cty of

Johnson Cty, 39 S.W.3d 131, 137 (Tenn. Ct. App. 2000). The grandfather clause “clearly permits

a business to demolish, rebuild, and expand so long as the requirements of th[e] statute are satisfied.”

Id. This arguably includes converting an existing static billboard into a digital one. See, Lamar

Tennessee, LLC v. Murfreesboro Bd. of Zoning Appeals, 336 S.W.3d 226, 234 (Tenn. Ct. App.

2010) (declining to resolve the matter but stating that “[h]ad Lamar disclosed to the City its intent

to place a digital display on the reconstructed billboard, and had the City then denied a permit on

that basis, Lamar could argue to a reviewing court that the City is required to issue it a permit for

a billboard with a digital display”).7

        There is nothing before the Court to suggest that the Livingston-Overton County Chamber

of Commerce is different than any other such chamber whose goal is to promote the local business

community, and certainly nothing that would suggest the Chamber of Commerce speaks for the City




        7
          Obviously, whether the City should have mandated that any upgrades be static as opposed to digital
is not a matter for this Court to decide.

                                                    22
of Livingston on matters of zoning. That the Mayor may have attended a ceremonial ribbon cutting

ceremony as a courtesy, and that a recently-elected Alderman’s funeral home advertises on the new

billboard does not suggest that the City Council has somehow changed course in relation to its view

about large billboards in the City. Just as a court speaks through its Orders, a city speaks through

its enactments. See, Carter Cty. Bd. of Ed. Comm’rs v. Am. Fed’n of Teachers, 609 S.W.2d 512

(Tenn. Ct. App. 1980); Stegall v. City of Chattanooga, 66 S.W.2d 266, 270 (Tenn. Ct. App. 1932).

The City of Livingston has spoken through its enaction of § 11-203.9(n) limiting the size of off

premises signs.

                                          IV. Conclusion

       On the basis of the foregoing, Roland’s Motion for Leave of the Court to File a Supplement

to Plaintiff’s Motion for Summary Judgment” (Doc. No. 32) will be granted, but its Motion for

Summary Judgment (Doc. No. 22) will be denied. The City’s cross-Motion for Summary Judgment

(Doc. No. 23) will be granted.

       An appropriate Order will enter.



                                              __________________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                23
